Title: From Benjamin Franklin to Jonathan Williams, 3 November 1764
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Kinsman,
Philada. Nov. 3. 1764
The Case of the Armonica came home to Night, and the Spindle with all the rest of the Work seems well done. But on farther Consideration, I think it not worth while to take one of them to London to be fitted with Glasses as we intended. It will be better to send you one compleat from thence, made under my Direction, which I will take care shall be good. The Glasses here will serve for these Cases when I come back, if it please God that I live to return, and some Friends will be glad of them.
Inclos’d I send you that Imposter’s Letter. Perhaps he may be found by his Hand Writing.
We sail on Wednesday. The Merchants here in two Hours subscrib’d £1100 to be lent the Publick for the Charges of my Voyage, &c. I shall take with me but a Part of it, £500 Sterling; any Sum is to be had that I may want. My love to all. Adieu. Yours affectionately
B Franklin
 
Addressed: To / Mr Jonathan Williams / Mercht / Boston / Free / B Franklin
Endorsed: Novr 5. 1764 F
